Name: Commission Regulation (EC) NoÃ 375/2005 of 4 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5.3.2005 EN Official Journal of the European Union L 59/3 COMMISSION REGULATION (EC) No 375/2005 of 4 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 4 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 107,2 204 82,9 212 123,3 624 182,8 999 124,1 0707 00 05 052 168,5 068 159,6 204 139,6 999 155,9 0709 10 00 220 24,0 999 24,0 0709 90 70 052 181,5 204 149,3 999 165,4 0805 10 20 052 59,3 204 49,9 212 52,8 220 52,0 421 41,6 624 61,4 999 52,8 0805 50 10 052 66,5 220 76,3 624 51,0 999 64,6 0808 10 80 388 81,1 400 112,5 404 71,0 508 77,7 512 53,6 528 71,0 720 66,6 999 76,2 0808 20 50 052 208,3 388 70,0 400 92,1 512 85,3 528 65,6 720 45,1 999 94,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.